      Case 5:19-cv-00058-DCB-MTP Document 21 Filed 07/01/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION


LORENZO SOLOMON, # 54500-037                                                      PETITIONER

VERSUS                                              CIVIL ACTION NO. 5:19cv58-DCB-MTP

ATTORNEY GENERAL OF THE UNITED
STATES, LEON RODRIGUEZ, and
GREGORY COLLETT                                                                 RESPONDENTS


                    SECOND ORDER DENYING RECONSIDERATION

       BEFORE THE COURT is pro se Petitioner Lorenzo Solomon’s Motion for

Reconsideration of the Court’s April 8, 2020 Order [20]. On October 17, 2019, the Court

dismissed this case without prejudice for failure to prosecute and comply with Court Orders. On

March 23, 2020, Petitioner filed the first motion [17] for reconsideration, which the Court denied

on April 8. Twenty-one days later, he filed this second motion for reconsideration, claiming the

Court wrongly denied the first motion. The Court has considered Petitioner’s submission and the

relevant legal authority.

       Because the motion was filed over twenty-eight days past the Final Judgment, this motion

shall be treated as one arising under Federal Rule of Civil Procedure 60. Fed. R. Civ. P. 59(e);

Forsythe v. Saudi Arabian Airlines Corp., 885 F.2d 285, 288 (5th Cir. 1989).

       Petitioner once again asks the Court to reopen this case, claiming that the Court’s

previous denial was “unjustified, unreasonable, and fundamentally unfair” because the “Court

did not properly consider the circumstances underlying Petitioner’s failure to prosecute.” (2d

Mot. for Recons. [20] at 1, 2). He believes the Court should have considered his failure to

prosecute from the time it was transferred to this Court and not from the inception of the case.
       Case 5:19-cv-00058-DCB-MTP Document 21 Filed 07/01/20 Page 2 of 2




Petitioner once again contends that he never received any of the previous Orders in the case

because he was transferred. He did not receive them because he failed to report multiple address

changes or prosecute this case for over year, and he still makes no attempt to comply. The Court

has considered the matter and finds there is no reason to reopen this case under Rule 60. The

dismissal was without prejudice to Petitioner’s right to refile the case in a Court of competent

jurisdiction.

         IT IS THEREFORE ORDERED AND ADJUDGED that pro se Petitioner Lorenzo

Solomon’s Motion for Reconsideration of the Court’s April 8, 2020 Order [20] should be, and is

hereby, denied.

        So ordered and adjudged, this the 1st day of July, 2020.

                                              s/David Bramlette
                                              UNITED STATES DISTRICT JUDGE




                                                 2
